Frankum, Judge.
B. F. Harris was convicted of abandoning his three minor children, and his appeal is before this court on the general grounds of his motion for a new trial only. “There are two elements in the offense of abandonment of child: (a) desertion, that is, the willful forsaking and desertion of the duties of parenthood; (b) dependency, that is, .leaving such child in a dependent condition. Both elements *449must be present to complete the offense.” Blackwell v. State, 48 Ga. App. 221 (1) (172 SE 670). -Construing the evidence, as we must, most strongly in favor of the verdict of the jury which was approved by the trial court, the evidence supports the verdict.
Decided February 23, 1962
Rehearing denied March 6, 1962.
Casey Thigpen, for plaintiff in error.
Thomas A. Hutcheson, Solicitor, Dukes & McMillan, contra.

Judgment affirmed.


Nichols, P. J., and Jordan, J., concur.